Plaintiff, appellee, filed a motion in this court to remand the case to the district court in order that the transcript may be completed. It is alleged and not denied that during the progress of the trial in the lower court plaintiff offered in evidence certain documents in support of its plea of estoppel, which documents were excluded on the objection of irrelevancy urged by counsel for intervener. The stenographic report of the evidence offered on the trial of the intervention fails to show that these documents were offered or that objection was made to their introduction, or that they were ruled out.
The transcript is therefore incomplete. Intervener's suit was tried on its merits, and the trial court rejected her demands and dismissed her suit. The court, apparently, did not pass upon the plea of estoppel filed by plaintiff, but decided the case on its merits in favor of plaintiff. Plaintiff's reasons for asking that the case be remanded in order that the transcript may be completed so as to show that these documents in support of its plea of estoppel were filed, is that in case this court *Page 86 
should fail to concur in the ruling of the trial judge on the merits, and should reverse his judgment in that respect, this court could not pass upon the plea of estoppel for the reason that the transcript makes no mention of any evidence offered in support of it.
In answer to plaintiff's motion to remand, counsel for appellant says that the plea of estoppel filed by plaintiff has no merit and that the documents offered and excluded, if brought up, would be of no assistance to the court in determining the real issues involved.
Whether this contention be correct or not will have to be determined when the case is finally submitted. We have before us now only the motion to remand. Transcripts filed in appellate courts should reveal all the proceedings had in the trial court, and where a transcript is admittedly incomplete, the case should be remanded for its completion. On appeal, litigants are entitled to a consideration of all relevant testimony offered by them in the trial courts in support of their contentions.
It is therefore ordered that this case be remanded to the district court for the completion of the transcript, and that when completed it be returned to this court according to law.
Costs of this application to remand are to be paid by appellant. *Page 87